Case 1:18-cv-00614-LO-MSN Document 282 Filed 07/29/19 Page 1 of 9 PageID# 4750



 UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
                          Alexandria Division

                                                   )
  JANE DOE,                                        )
                                                   )
          Plaintiff,                               )
                                                   )
  v.                                               )    Civil Action No. 1:18-cv-614 (LOG/MSN)
                                                   )
  FAIRFAX COUNTY SCHOOL BOARD,                     )
                                                   )
          Defendant.                               )
                                                   )

       PLAINTIFF’S MEMORANDUM IN PARTIAL OPPOSITION TO DEFENDANT’S
         MOTION TO APPROVE DEFENDANT'S INSTRUCTIONS JJ, KK AND LL

         Plaintiff files this response in partial opposition to Defendant’s “Motion For Approval

 Before Opening Statements Of Defendant’s Proposed Jury Instructions JJ, KK, and LL.” Dkt.

 #266.

         Plaintiff does not object to Defendant’s Proposed Instruction JJ, which reads:

                 Title IX of the Education Amendments Act of 1972 provides:

                 No person in the United States shall, on the basis of sex, be excluded from
                 participation in, be denied the benefits of, or be subject to discrimination under any
                 education program or activity receiving Federal financial assistance.

         However, Plaintiff opposes the use of Defendant’s Instructions KK and LL (they are, inter

 alia, misleading and incomplete), as well as Defendant’s attempt to use the Court’s ruling on the

 jury instructions as part of any demonstrative exhibit for Defendant to state to the jury what the

 law is, as Defendant appears to want to do via its proposed demonstrative exhibit 3 provided to

 counsel on Sunday. See Ex. 1.
Case 1:18-cv-00614-LO-MSN Document 282 Filed 07/29/19 Page 2 of 9 PageID# 4751



    I.      The Court Should Not Give Instruction KK, Or, Alternatively, Should Give It In
            Conjunction With the “Deliberate Indifference” Standard for Liability.

         Citing Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 640–41 (1999), Defendant’s

 proposed Instruction KK states:

            A school board is liable under Title IX only for its own misconduct. A school
            board is not liable for the actions of a student who sexually harasses another
            student. It is liable only for its own decision to remain idle in the face of known
            student-on-student harassment.

 But this is an incomplete amalgamation from two separate paragraphs in Davis and does not

 provide the standard for liability under Title IX as set forth in Davis. Defendant cites only the

 background for what the Supreme Court was considering in Davis. Leading up to the quote in

 Defendant’s cite, the Supreme Court set the stage as follows:

            Here, however, we are asked to do more than define the scope of the behavior
            that Title IX proscribes. We must determine whether a district's failure to
            respond to student-on-student harassment in its schools can support a private
            suit for money damages. See Gebser v . Lago Vista Independent School Dist.,
            524 U.S. 274, 283 (1998) (“In this case, . . . petitioners seek not just to establish
            a Title IX violation but to recover damages . . .”). This Court has indeed
            recognized an implied private right of action under Title IX, see Cannon v.
            University of Chicago, supra, and we have held that money damages are
            available in such suits, Franklin v. Gwinnett County Public Schools, 503 U.S.
            60 (1992). Because we have repeatedly treated Title IX as legislation enacted
            pursuant to Congress' authority under the Spending Clause, however, see, e.g.,
            Gebser v. Lago Vista Independent School Dist., supra, at 287 (Title IX);
            Franklin v. Gwinnett County Public Schools, supra, at 74-75, and n. 8 (Title
            IX); see also Guardians Assn. v. Civil Serv. Comm'n of New York City, 463 U.S.
            582, 598-599 (1983) (opinion of White, J.) (Title VI), private damages actions
            are available only where recipients of federal funding had adequate notice that
            they could be liable for the conduct at issue. When Congress acts pursuant to
            its spending power, it generates legislation “much in the nature of a contract: in
            return for federal funds, the States agree to comply with federally imposed
            conditions.” Pennhurst State School and Hospital v . Halderman, 451 U.S. 1,
            17 (1981). In interpreting language in spending legislation, we thus “insis[t]
            that Congress speak with a clear voice,” recognizing that “[t]here can, of course,
            be no knowing acceptance [of the terms of the putative contract] if a State is
            unaware of the conditions [imposed by the legislation] or is unable to ascertain
            what is expected of it.” Ibid.; see also id., at 24-25.



                                                   2
Case 1:18-cv-00614-LO-MSN Document 282 Filed 07/29/19 Page 3 of 9 PageID# 4752



            Invoking Pennhurst, respondents urge that Title IX provides no notice that
            recipients of federal educational funds could be liable in damages for harm
            arising from student-on-student harassment. Respondents contend, specifically,
            that the statute only proscribes misconduct by grant recipients, not third parties.
            Respondents argue, moreover, that it would be contrary to the very purpose of
            Spending Clause legislation to impose liability on a funding recipient for the
            misconduct of third parties, over whom recipients exercise little control. See
            also Rowinsky v. Bryan Independent School Dist., 80 F.3d, at 1013.

 Davis, 526 U.S. at 640. It is at that point that the Supreme Court states:

            We agree with respondents that a recipient of federal funds may be liable in
            damages under Title IX only for its own misconduct. The recipient itself must
            “exclud[e] [persons] from participation in, . . . den[y] [persons] the benefits of,
            or . . . subjec[t] [persons] to discrimination under” its “program[s] or
            activit[ies]” in order to be liable under Title IX. . . .

            We disagree with respondents’ assertion, however, that petitioner seeks to hold
            the Board liable for G. F.'s actions instead of its own. Here, petitioner attempts
            to hold the Board liable for its own decision to remain idle in the face of known
            student-on-student harassment in its schools.

 Davis, 526 U.S. at 640-41. But this section of the opinion did not identify the conduct — and the

 standard to identify that conduct — which triggers liability under Title IX in a case like this one.

        The Supreme Court in Davis made clear that it was the funding entity’s “deliberate

 indifference”1 (not the “remaining idle” language Defendant would have this Court use) that

 constitutes the “misconduct” to trigger Title IX liability:

            We consider here whether the misconduct identified in Gebser — deliberate
            indifference to known acts of harassment — amounts to an intentional violation
            of Title IX, capable of supporting a private damages action, when the harasser
            is a student rather than a teacher. We conclude that, in certain limited
            circumstances, it does.

 Ibid., at 643. It was after an extended discussion of Gebser and other background principles that

 the Court held:



 1
   This also belies counsel for Defendant’s suggestion to the Court in its July 12, 2019 hearing that
 the question is not about the funding recipient, but needing to prove a high up school official
 himself was deliberately indifferent. See Ex. 2.
                                                   3
Case 1:18-cv-00614-LO-MSN Document 282 Filed 07/29/19 Page 4 of 9 PageID# 4753



            We thus conclude that recipients of federal funding may be liable for
            “subject[ing]” their students to discrimination where the recipient is
            deliberately indifferent to known acts of student-on-student sexual harassment
            and the harasser is under the school’s disciplinary authority.

 Davis, at 526 U.S. at 646-67.

        The Davis Court then explained what “deliberately indifferent” means in this context:

            School administrators will continue to enjoy the flexibility they require so long
            as funding recipients are deemed “deliberately indifferent” to acts of student-
            on-student harassment only where the recipient’s response to the harassment or
            lack thereof is clearly unreasonable in light of the known circumstances.

 Id., at 648. The Supreme Court specifically called this a “standard” for evaluating deliberate

 indifference in the very next sentence after that just quoted. Id. Indeed, it stated in the same

 paragraph that “the recipient must merely respond to known peer harassment in a manner that is

 not clearly unreasonable.” Id.

        As is clear, Defendant’s Proposed Instruction KK misleads the jury to believe that a

 funding entity cannot be held “liable for the actions of a student who sexually harasses another

 student” and that only the school’s “remaining idle” opens the door to liability. That is not the

 law. Indeed, Davis held that a school could be held liable for peer harassment when the school is

 “deliberately indifferent” in that its response – or lack thereof – is “clearly unreasonable in light

 of the known circumstances.” Id. The Court should not give the instruction.

        Should the Court decide to give the instruction, then it should be coupled with a statement

 that Defendant may be held liable when the school is “deliberately indifferent,” in that its response

 – or lack thereof – is “clearly unreasonable in light of the known circumstances.” This would

 provide needed context for the jury to evaluate the Title IX claim by providing the actual standard

 for determining liability as stated in Davis.




                                                  4
Case 1:18-cv-00614-LO-MSN Document 282 Filed 07/29/19 Page 5 of 9 PageID# 4754



    II.      The Court Should Not Give Instruction LL, Or, Alternatively, Should Rule on
             Plaintiff’s Competing Instruction Nos. 4 and 4A-C and Also Provide An
             Instruction Regarding “Actual Notice.”

          Defendant’s Proposed Instruction LL also should not be provided. Among other things, it

 does not contain the full context for what is required to prove a Title IX claim. Any instruction on

 the elements of a Title IX claim must be coupled with other instructions to ensure the jury has a

 fair and informed view of what the law requires. And the parties are currently at loggerheads

 regarding those other elements, including regarding Plaintiff’s proposed instructions 4, 4A-4C and

 Defendant’s Proposed Instructions.

          Even if the Court is inclined to provide Proposed Instruction LL, it should be coupled with

 an instruction, among others, that states:

             An educational institution has “actual notice,” sometimes called “actual
             knowledge” of discrimination, if an appropriate person at the institution has
             knowledge of facts so that the institution can reasonably be said to be aware of
             the alleged harassing conduct.

 See Kevin O’Malley, Jay E. Grenig & Hon William C. Lee, 3C Fed. Jury Prac. & Instr. § 177:36

 (“Actual Knowledge”) (6th ed. 2011 & Supp. Aug. 2018).

          In a bench brief filed tonight, Defendant objects to a straightforward description of what

 “actual knowledge” means by citing to an inapposite teacher-on-student case decided by the Fourth

 Circuit, Baynard v. Malone, 268 F.3d 228, 237 (4th Cir. 2001). Dkt. #275 at 3. But accepting

 Defendant’s argument would be error. The Fourth Circuit has not extended Baynard to a student-

 on-student case. The School Board already has acknowledged the inapplicability of Baynard.

 Here, assistant principals are “appropriate persons,” even under Defendant’s standard. In Baynard,

 the court came to an entirely inapposite conclusion in a case where a teacher harassed a student:

 “[c]ritically absent from the scope of a principal’s authority, however, are the powers that would

 make a principal the proxy of the school district: the power to hire, fire, transfer, or suspend

                                                   5
Case 1:18-cv-00614-LO-MSN Document 282 Filed 07/29/19 Page 6 of 9 PageID# 4755



 teachers. In Virginia, those powers are reserved exclusively to the school district; a principal may

 only make recommendations regarding such matters.” Baynard v. Malone, 268 F.3d 228, 238-39

 (4th Cir. 2001). Even in a similar case, a district court in this Circuit found Baynard inapplicable:

            Gebser did not declare that “corrective measures” are limited to terminating,
            transferring, or suspending the employee committing the harassment or abuse,
            and the Third Circuit has found that “[t]he authority to supervise a teacher and
            to investigate a complaint of misconduct implies the authority to initiate
            corrective measures such as reporting her findings to her superior or to the
            appropriate school board official at the very least.” Warren ex rel. Good v.
            Reading Sch. Dist., 278 F.3d 163, 173 (3d Cir. 2002). The Eleventh Circuit has
            stated that the question of who is an appropriate person with authority to take
            corrective measures is a factual issue, but that the majority of circuits have
            concluded that principals have sufficient authority to impute liability to their
            school boards. KB v. Daleville City Bd. of Educ., 536 F. App'x 959, 962-63
            (11th Cir. 2013) (unpublished).

            Jennings appears to have impliedly overruled Baynard by applying a different
            analysis. Jennings involved a university rather than a public school, and it was
            a North Carolina case, so the Virginia statute relied upon in Baynard obviously
            did not apply. Even so, the full Fourth Circuit decided the Jennings case without
            ever mentioning the hiring and firing authority that was central to the panel's
            decision in Baynard. Based on Jennings, I conclude that Baynard is no longer
            good law as to Title IX.

 Doe v. Russell Cty. Sch. Bd., No. 1:16CV00045, 2017 U.S. Dist. LEXIS 56479, at *16-17 (W.D.

 Va. Apr. 13, 2017); Doe v. Russell Cty. Sch. Bd., No. 1:16CV00045, 2018 U.S. Dist. LEXIS 23392,

 at *38 (W.D. Va. Feb. 13, 2018). See, e.g., Hill v. Cundiff, 797 F.3d 948, 971 (11th Cir. 2015)

 (holding that assistant principal is “appropriate person” where principal and assistant principal

 alone possess authority to discipline students for sexual harassment); Swanger v. Warrior Run

 School Dist., 137 F.Supp.3d 737, 752 (M.D. Pa. 2015) (“[B]ased on the record and solely for

 purposes of conducting a full analysis, the Court will assume that both Principal Cross and

 Assistant Principal Bertanzetti may constitute an ‘appropriate person.’”), rev'd and remanded on

 other grounds, 659 Fed.Appx. 120 (3d Cir. 2016); Seiwert v. Spencer-Owen Cmty. School Corp.,

 497 F.Supp.2d 942, 954 (S.D. Ind. 2007) (denying defendant's motion for summary judgment on

                                                  6
Case 1:18-cv-00614-LO-MSN Document 282 Filed 07/29/19 Page 7 of 9 PageID# 4756



 Title IX claim where assistant principal was aware of discrimination). Defendant’s suggestion that

 Baynard applies a heightened notice standard to Title IX claims is wrong – who may be an

 appropriate person does not change the amount of notice needed to trigger an obligation to act.

           In its most recent student-on-student Title IX case, the Fourth Circuit used the word “on

 notice” in its deliberate indifference analysis:

               As for the listening circles, we agree that university administrators listening to
               students’ reports of harassment and threats is an important step in seeking to
               rectify a sexually hostile environment. But the mere act of listening to students
               is not a remedy in and of itself. See S.B. ex rel. A.L., 819 F.3d at 77 (observing
               that “half-hearted investigation or remedial action” is insufficient to shield
               school from Title IX liability). Significantly, after the Feminists United
               members placed the UMW administration on notice of the hostile environment
               permeating the campus, the University made no real effort to investigate or end
               the harassment and threats . . .

 See Feminist Majority Found. v. Hurley, 911 F.3d 674, 690 (4th Cir. 2018) (emphasis added).

    III.       The Court Should Not Allow Defendant To “Educate” the Jury on Title IX Law.

           Finally, it appears the request to have the Court rule on limited parts of the jury instructions

 at this time was to allow Defendant to argue the law to the jury in its opening statement. The Court

 should not allow Defendant to use the Court’s preliminary (or final) ruling on jury instructions to

 be used in opening to “educate” the jury on what the law is under Title IX. That is the Court’s

 function, and not counsel’s role. It may not be done in piecemeal fashion without a full set of jury

 instructions that fully explain the applicable law. It would be one thing if the parties use the

 Court’s rulings on jury instructions to create an opening statement that forecasts evidence that will

 be introduced at trial to meet those instructions, without argument. It is entirely different if a party

 tries to put on a PowerPoint presentation on what Title IX law is, as defendant apparently intends

 to do.




                                                      7
Case 1:18-cv-00614-LO-MSN Document 282 Filed 07/29/19 Page 8 of 9 PageID# 4757



                                             Conclusion

        In conclusion, Plaintiff agrees with Defendant’s Proposed Instruction JJ.

        In regard to Defendant’s Proposed Instruction KK, the Court should not give that

 instruction because it will confuse and mislead the jury by implying a defendant in a Title IX case

 can never be held liable in cases such as this unless it “remains idle,” which is not the standard set

 forth in Davis for holding funding entities liable in cases such as this. If the Court decides to give

 Proposed Instruction KK, the Court should do so only by combining it with an instruction that

 makes clear that an entity like Defendant can be held liable if it is shown that Defendant acted with

 deliberate indifference, and then providing Plaintiff’s Instruction 4C to specify what “deliberate

 indifference” is.

        The Court also should not give Defendant’s Proposed Instruction LL, without also

 providing the instructions that clarify what the elements are, including by providing the instruction

 that: “An educational institution has “actual notice,” sometimes called “actual knowledge” of

 discrimination, if an appropriate person at the institution has knowledge of facts so that the

 institution can reasonably be said to be aware of the alleged harassing conduct.” See O’Malley,

 §177:36; See Feminist Majority Found. v. Hurley, 911 F.3d 674, 690 (4th Cir. 2018).

 Date: July 29, 2019                            Respectfully submitted,

                                                ATES LAW FIRM, P.C.

                                                   /s/ John R. Ates_______
                                                John R. Ates (VSB #71697)
                                                1800 Diagonal Road, Suite 600
                                                Alexandria, Virginia 22314
                                                703-647-7501 (tel)
                                                703-229-6430 (fax)
                                                j.ates@ateslaw.com

                                                PUBLIC JUSTICE, P.C.



                                                   8
Case 1:18-cv-00614-LO-MSN Document 282 Filed 07/29/19 Page 9 of 9 PageID# 4758



                                             /s/ Adele P. Kimmel_______
                                           Adele P. Kimmel (admitted pro hac vice)
                                           1620 L Street NW, Suite 630
                                           Washington, D.C. 20036
                                           (202) 797-8600 (tel)
                                           (202) 232-7203 (fax)
                                           akimmel@publicjustice.net

                                           CORREIA & PUTH, PLLC

                                              /s/ Linda M. Correia_______
                                           Linda M. Correia (admitted pro hac vice)
                                           Lauren A. Khouri (admitted pro hac vice)
                                           1400 16th Street NW, Suite 450
                                           Washington, D.C. 20036
                                            (202) 602-6500 (tel)
                                            (202) 602-6501 (fax)
                                           lcorreia@correiaputh.com
                                           lkhouri@correiaputh.com

                               CERTIFICATE OF SERVICE

        I hereby certify that on July 29, 2019, I served the foregoing with the Court’s CM/ECF
 system, which will send electronic notice of the filing to counsel of record:

        Sona Rewari
        Stuart Raphael
        Andrea Calem
        Hunton Andrews Kurth LLP
        8405 Greensboro Drive, Suite 140
        Tysons Corner, VA 22102
        srewari@huntonak.com
        acalem@huntonak.com
        sraphael@huntonak.com
        Counsel for Defendant

                                                   /s/ John R. Ates_______
                                                   John R. Ates (VSB #71697)
                                                   Counsel for Plaintiff




                                              9
